Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/950,138 filed on November 17, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
4.	Claims 1-4, 6-12, 14-15 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) A method of fabricating an integrated circuit (IC), the method comprising:
depositing a photoresist on a semiconductor substrate;
patterning the photoresist to expose one or more deposition target areas; and
one or more deposition target areas, wherein a conductive layer among the plurality of layers inhibits X-ray energy 
Claim 2. (As interpreted) The method of claim 1, further comprising selectively removing first portions of the photoresistplurality of layers from the semiconductor substrate, while maintaining second portions of the plurality of layers at the one or more deposition target areas.
Claim 3. (As interpreted) The method of claim 2, wherein the dual-deposition process comprises:
performing a first deposition process that forms the conductive layer on the semiconductor substrate; and
performing a second deposition process that forms at least one second layer on an upper surface of the conductive layer;
wherein the conductive layer reduces an energy level of X-rays passing therethrough during the second deposition process.
Claim 4. (As interpreted) The method of claim 3, wherein the conductive layer completely blocks the energy level of X-rays present during the second deposition process from passing therethrough.
s a metal material, and the at least one second layer comprises one or both of a conductive material and a non-conductive material.
Claim 7. (As interpreted) The method of claim 5, further comprising:
forming at least one semiconductor device on an upper surface of the semiconductor substrate prior to depositing the photoresist; and
performing the e-beam deposition process to form the at least one second layer, while inhibiting the X-rays
Claim 8. (As interpreted) A method of fabricating an integrated circuit (IC), the method comprising:
depositing a photoresist on a semiconductor substrate;
patterning the photoresist to expose one or more deposition target areas; and
performing a dual-deposition process that deposits a plurality of layers on the photoresistone or more deposition target areas, wherein a conductive layer among the plurality of layers inhibits X-ray energy damaging ;

Claim 9. (As interpreted) The method of claim 8, further comprising selectively removing first portions of the photoresist, first portions of the plurality of layers from the semiconductor substrate, while maintaining second portions of the plurality of layers at the one or more deposition target areas.
Claim 10. (As interpreted) The method of claim 9, wherein the dual-deposition process comprises:
performing a first deposition process that forms the conductive layer on the semiconductor substrate having the first stress; and
performing a second deposition process that forms the at least one second layer having the second stress on an upper surface of the conductive layer;
wherein the conductive layer reduces an energy level of X-rays passing therethrough during the second deposition process.
Claim11. (As interpreted) The method of claim 10, wherein the conductive layer completely blocks the energy level of X-rays present during the second deposition process from passing therethrough.
Claim 12. (As interpreted) The method of claim 10, wherein the first deposition process includes a thermal vapor deposition (TVD) process or a sputtering process

Claim 14. (As interpreted) The method of claim 12, wherein the conductive layer comprises a metal material and the at least one second layer comprises one or both of a conductive material and a non-conductive material.
Claim 15. (As interpreted) The method of claim 12, further comprising:
forming at least one semiconductor device on an upper surface of the semiconductor substrate prior to depositing the photoresist; and
performing the e-beam deposition process to form the at least one second layer, while inhibiting the X-rayenergy via the conductive layerthe at least one semiconductor device 

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Zhang et al. (US 6,689,674 A1).
Regarding independent claim 1, Zhang et al. discloses a method of fabricating an integrated circuit (IC), the method comprising (Figs. 1-6):
depositing a photoresist (14, col. 3, line 19) on a semiconductor substrate (10, col. 3, line 6);
patterning (see Fig. 2) the photoresist (14) to expose one or more deposition target areas (target areas on the substrate 10, see annotated figure below); and

    PNG
    media_image1.png
    225
    570
    media_image1.png
    Greyscale

to prevent damage to the underlying semiconductor substrate (10) (this is a functional limitation).
Regarding claim 2, Zhang et al. discloses wherein (Figs. 4-5), further comprising selectively removing first portions () of the photoresist (14) and first portions of the plurality of layers (16, 24) from the semiconductor substrate (10), while maintaining second portions (18, 22) of the plurality of layers at the one or more deposition target areas.

Allowable Subject Matter
8.	Claims 8-15 would be considered allowable when the above mentioned claim languages in section 4 as underlined be amended.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method of fabricating an integrated circuit (IC), the method comprising:
….
wherein the dual-deposition process tunes a first stress of the conductive layer and a second stress of at least one second layer among the plurality of layers independently from the first stress.
10.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “17....
wherein the conductive layer reduces an energy level of X-rays passing therethrough during the second deposition process.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819